EXAMINER’S AMENDMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/18/2022 has been entered. Claims 1, 15, and 18 have been amended by the Applicant. Claim 14 is cancelled. Claims 15-20 had been withdrawn from examination are hereby rejoined by Examiner (see below). Claims 1, 15, 16, and 20 have been amended by the Examiner using Examiner’s Amendment (see below).
Claims 1-13 and 15-21 are allowed.
Election/Restrictions
Claims 1-13 and 21 are allowable. Claims 15-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention I (method claims 1-13 and 21) and invention II (apparatus claims 15-20), as set forth in the Office action mailed on 5/17/2019, is hereby withdrawn and claims 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Cornelison on 5/16/2022.
Claim 1, line 11: “conductive” has been deleted.
Claim 15, line 7: “an acoustic source device” has been replaced with “the acoustic source device”.
Claim 15, line 8: “conductive” has been deleted.
Claim 15, lines 19/20: “a working medium” has been replaced with “the working medium”.
Claim 16 has been replaced with : “The apparatus according to claim 15, wherein the acoustic source device comprises an acoustic source.”.
Claim 20, line 1: “comprising the container,” has been deleted.
Claim 20, line 3: “at least one of acoustic absorbing” has been replaced with “acoustic absorbing”.
Claim 20, line 6: “including precursor material” has been replaced with “including the precursor material”. 
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance:
The closest prior art to independent claims 1 and 15 was RAEYMAEKERS (US-2012/0034396), hereinafter RAEYMAEKERS, in view of YASUDA (US 6,216,538), hereinafter YASUDA.
Regarding independent claims 1 and 15, combination of  RAEYMAEKERS and YASUDA discloses a method and an apparatus for fabricating a component that comprises an acoustic source device being arranged for creating acoustic forces and positioning a precursor material in a working medium (located in a container) and under an effect of the acoustic forces, so that a material distribution is formed, which has a shape of the component to be fabricated. 
The combination above further discloses that the step of creating the acoustic forces include generating an acoustic interference image (or an acoustically holographic image) generated using an acoustic source device and a phase hologram comprising of a transmission acoustic diffractive element that imparts phase modulation. This combination also discloses that a structure of said acoustic diffractive element being calculated in dependency on a wavefront of the primary acoustic wave and an intensity distribution corresponding to the shape of the component to be fabricated.
The combination above, however, fails to disclose that the acoustic source device is connected to a control device and being operated by the control device for creating a primary acoustic wave and in addition to the acoustic source device, the phase hologram comprising of a transmission acoustic diffractive element generates the acoustically holographic image.
Combination of RAEYMAEKERS and YASUDA discloses that the diffractive element is electrically connected (not the acoustic source) and that the combination of the source and diffractive element together create the primary wave with the holographic image. One having ordinary skill in the art at the time the invention was filed would not be reasonably motivated to modify the combination above to arrive at the invention as claimed.
Therefore, claims 1 and 15 and their dependent claims 2-13 and 16-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748